Citation Nr: 0400692	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  00-04 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
headaches, due to a service-connected right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which granted 10 
percent for headaches.  The veteran disagreed with the 
disability rating assigned.  The Board notes that a claim 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  As the statement of the case and the 
supplemental statements of the case have indicated that all 
pertinent evidence has been considered, and the RO has 
determined that a 10 percent rating is to be assigned for the 
entire period at issue, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The residuals of the veteran's post-traumatic eye injury 
include subjective complaints of headaches.

3.  The veteran's signs and symptoms are not consistent with 
migraine headaches.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. § 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 
8045, 8100, 9403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003). 

Historically, the veteran sustained a radiation-type injury 
to his right eye in service.  Service connection was granted 
and rated by analogy as cataracts with defective vision.  In 
August 1998, he filed a claim for headaches due to exposure 
to bright lights and maintained that his light sensitivity 
and headaches were due to his service-connected eye 
disability.  By rating decision dated in May 1999, the RO 
granted his claim and assigned a 10 percent evaluation by 
analogy under DC 8199-8100 (migraine headaches).  
Subsequently, the disability was reconsidered under DC 8045 
for brain disease due to trauma because his headaches were 
not typical prostrating attacks such as those seen with 
migraines.  After a review of the evidence, the Board agrees 
that the veteran's disability is most appropriately rated 
under DC 8045 for brain disease due to trauma.  

The determination of an appropriate diagnostic code is 
relevant in this instance because of the difference in 
disability evaluations under DC 8100 (migraine headaches) and 
DC 8045 (brain disease due to trauma).  Under DC 8100, a 
maximum of a 50 percent disability rating may be assigned 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating may be assigned with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  On the other hand, the maximum 
available under DC 8045 is 10 percent for subjective 
complaints of headaches.  A higher than 10 percent rating 
will not be assigned in the absence of a diagnosis of multi-
infarct dementia with cerebral arteriosclerosis. 

In this case, the Board finds that the term "brain disease 
due to trauma" most accurately describes the veteran's 
current disability.  First, the consensus of medical opinions 
is that his headaches are caused by glare created by his 
service-connected eye disability.  While this view is not 
unanimously accepted by all the medical examiners - most 
notably a 1998 VA neurological examination report asserted 
that the veteran's headaches were most likely tension 
headaches and not related to his eyes - the Board places 
greater probative value on the medical opinions of the 
private and VA optometrists and ophthalmologists, who have 
unequivocally concluded that the veteran's headaches are the 
result of glare created by his cataracts.  

For example, private medical reports dated in July 1997 and 
June 1998 both indicate, in essence, that because of a 
history of a radiation burn to the right eye resulting in a 
cataract, glare from light (florescent and natural light) 
caused the veteran to have frequent headaches.  In October 
1998, a VA physician reported that the cataract in the 
veteran's right eye caused him to have severe headaches at 
time.  A July 1999 private medical statement indicates that 
the veteran's "headaches have occurred on a regular basis 
(at least once a month) since the formation of the cataract 
[per history]."  The most recent VA neurological examination 
report diagnosed headaches "triggered by the glare from the 
lights due to his service-connected radiation cataract in the 
right eye."  Accepting the overwhelming medical opinions of 
the optometrists and ophthalmologists, the Board equates 
"brain disease due to trauma" as essentially equivalent to 
"headaches due to the trauma of an eye injury."  

Next, the Board finds that the analysis under DC 8045 (brain 
disease due to trauma), rather than DC 8100 (migraine), is 
consistent with the veteran's initial claim for headaches.  
He has essentially maintained that his headaches are due to 
exposure to bright light as a result of his eye injury in 
service.  Except to describe the frequency of the headaches, 
the veteran had denied any other signs or symptoms consistent 
with migraine headaches.  Similarly, the weight of evidence 
is against rating his disorder as analogous to migraines.  To 
this end, the Board places high probative value on a 
September 1998 VA neurological examination which noted that 
the veteran's headaches were not associated with vision loss, 
nausea, or vomiting, which are some of the symptoms to be 
considered when rating migraine headaches.  This suggests to 
the Board that the veteran's headaches are not typical of 
migraine headaches.  Further, after a physical examination, 
the diagnosis was tension, not migraine, headaches.  Also 
significantly, in the most recent VA neurological examination 
report dated in June 2003, the examiner specifically 
concluded that the veteran's "headaches are not typical for 
migraine."  Therefore, the Board concludes that DC 8045, and 
not DC 8100, is for application.

Based on the evidence outlined above, the Board finds that 
the medical evidence of record supports a finding of a 10 
percent evaluation, but no more, for the veteran's headaches.  
The Board concludes that his headaches are related to the 
traumatic eye injury he received in service and should be 
rated as for "brain injury due to trauma" under DC 8045.  
Under the appropriate regulation, no greater than a 10 
percent evaluation is warranted for subjective complaints of 
headaches due to post traumatic injury, regardless of the 
level of disability.  Accordingly, a higher evaluation is not 
warranted.  

As noted above, the Board has also considered DC 8100 for 
migraine headaches.  However, none of the medical examiners 
have ever diagnosed or treated the veteran for characteristic 
migraine headaches.  Further, a migraine was not diagnosed on 
the most recent neurological examination nor on any other 
evaluation.  Moreover, the weight of medical evidence 
indicates that the headaches are related to his service-
connected eye trauma.  Therefore, the Board finds that DC 
8100 for migraines is not for application.  Finally, 
consideration of a higher rating under DC 9304 is not 
warranted as there is no evidence of multi-infarct dementia 
associated with brain trauma.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In April 2003, the RO notified the veteran of his rights 
under the provisions of the VCAA.  He was told that VA would 
assist him in obtaining private medical evidence, and that he 
should notify VA of medical records, employment records, or 
records from other federal agencies.  In response, the 
veteran submitted information regarding private medical 
evidence, which was associated with the claims file by the 
RO.  In June 2003, he underwent a VA examination specifically 
to address the claim on appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for headaches, due to a service-connected right eye 
disability, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



